Citation Nr: 1112099	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  06-36 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of a service-connected disability.




REPRESENTATION

Veteran represented by:	Disabled American Veterans







WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to May 1967.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the RO.

The Board remanded the case to the RO for additional development in November 2007 and August 2009.

For the reasons set forth hereinbelow, the appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Service connection is in effect for prostate cancer and is evaluated at 60 percent.   

The record indicates that the Veteran last worked full-time as a truck driver/delivery person in June 2003.  (See VA Form 21-8940 dated in November 2007).  The Veteran received a high school diploma and reported having one year of college education.

There is evidence that tends to show that the Veteran is experiencing significant occupational impairment.  In particular, the Veteran has a voiding dysfunction and terminal dribbling.  He also has urinary incontinence.  (See April 2010 VA examination).  

The VA examiner stated that the Veteran had side effects from his prostate cancer, namely severe urinary frequency and was hampered because of his incontinence.  

The VA examiner concluded that the Veteran's urinary frequency would not preclude him from being gainfully employed consistent with his educational and occupational experience.  

The VA examiner's rationale for his conclusion was based on the fact that the Veteran's symptoms were not rare in his clinical scenario that he had many patients who managed well in stressful and busy jobs with similar if not worse problems.  

The Board notes that the VA examiner's rationale is not sufficiently probative in that it was not sufficiently tailored enough to the Veteran's circumstance (i.e., the effects of severe urinary incontinence on the Veteran's occupational experience as a delivery truck driver and the fact that he only has a high school diploma).  

"A remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because VA failed to assure compliance with the Board's prior remand instructions, and because to date a VA examiner has not provided a satisfactory opinion, the claim must again be remanded for an additional opinion.  Id.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Because the medical examination provided with respect to the Veteran's disability is inadequate for rating purposes, the claim must also be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).

Moreover, the record reflects that the Veteran has been receiving Social Security Administration (SSA) disability benefits, as indicated in a November 2007 written statement.  

There is no evidence of VA having made efforts to obtain these records.  SSA records must be obtained before a decision on the claims can be made.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1993).  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the SSA and obtain copies of records pertinent to the Veteran's claim for SSA benefits and a copy of any determination awarding benefits.  If the records are not available, make a notation to that effect in the claims folder.

2.  Then, the RO should schedule the Veteran for a VA examination to ascertain the current severity of the service-connected residuals of prostate cancer.  

The entire claims file must be made available to the examiner for review.  All appropriate tests and studies should be accomplished.

Based on his/her review of the case, the examiner should opine as to whether the service-connected disability manifested by residuals of prostate cancer alone (i.e., without regard to the Veteran's nonservice-connected disabilities or the Veteran's age) is productive of an overall level of incapacity sufficient to prevent the him from securing and following substantially gainful employment consistent with his educational and occupational experience.

The examiner, in a printed (typewritten) report, should set forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  Specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions should be provided.  

A complete rationale must be provided for each opinion expressed that is sufficiently tailored to the facts and circumstance of the instant appeal.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.

4.  After completing of all development deemed necessary, the RO should readjudicate the Veteran's claim for TDIU rating by reason of service-connected disability in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive SSOC and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  




